No. 07-14-00254-CV


UMC Physician Network Services                §      From the 72nd District Court
 Appellant                                             of Lubbock County
                                              §
v.                                                   May 2, 2016
                                              §
Edward Leins                                         Opinion by Justice Pirtle
 Appellee                                     §

                                    J U D G M E N T


        Pursuant to the opinion of the Court dated May 2, 2016, it is ordered, adjudged

and decreed that the judgment of the trial court regarding liability as to Edward Leins’s

contract cause of action and as to the award of $9,000 in actual damages be affirmed;

that the judgment of the trial court as to awarding recovery of $100,000 in future

damages be reversed and that a take-nothing judgment as to that claim is hereby

rendered; and that the judgment of the trial court as to the recovery of attorney’s fees

totaling $144,000 be reversed and that this matter be remanded to the trial court for a

redetermination of attorney’s fees consistent with the opinion of this court.

        It is further ordered that all costs on appeal be taxed against the parties incurring

them.


        It is further ordered that this decision be certified below for observance.


                                            oOo